Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
	The amendment filed 22 February 2022 has been entered. Claims 1, 2, 5-8, 9-17, and 20-27 remain pending in the application.

	Response to Arguments
Applicant’s arguments, see Pg. 8 continued to Pg. 9, filed 22 February 2022, with respect to claim 1 have been fully considered and are persuasive.  The rejection of 21 December 2021 has been withdrawn. 

Allowable Subject Matter
Claims 1, 2, 5-8, 9-17, and 20-27 are allowed.
The following is an examiner’s statement of reasons for allowance:
The current art does not teach or suggest “receive an indication of memory reduction of the memory region responsive to a determination that an available memory transgresses a first memory reduction threshold; responsive to the indication of memory reduction, calculate reference count metrics of cache lines in the processor cache unit associated with the memory region, the reference count metrics describing a degree of sharing for each of the cache lines; wherein the memory reduction technique includes initiating a memory deduplication in response to a determination that the available memory transgresses a second memory reduction threshold, the second memory reduction threshold higher than the first memory reduction threshold; wherein the memory reduction circuitry further implements swapping, based on the number of unique cache lines, a subset of the plurality of memory regions within the ordered memory list to a secondary memory storage to increase available memory”. While it is known in the art to trigger memory space reduction techniques when the available memory space in the system falls below a threshold (second memory reduction threshold), the claims also include a first available space threshold that triggers an update to the deduplication metric and calculations. Additionally, the claims also base page swapping on the calculated deduplication metrics. Thus the combination of these concepts appears to be novel. 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DUSTIN B FULFORD whose telephone number is (571)272-7229. The examiner can normally be reached M-Th 9am-3pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, David Yi can be reached on (571) 270-7519. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/D.B.F./Examiner, Art Unit 2132                                                                                                                                                                                                        
/DAVID YI/Supervisory Patent Examiner, Art Unit 2132